                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

MARK A. SCOTT,

          Plaintiff,                                    Case No.: 3:18-cv-171

vs.

COMMISSIONER OF SOCIAL SECURITY,                        District Judge Thomas M. Rose
                                                        Magistrate Judge Michael J. Newman
          Defendant.


 ORDER: (1) APPROVING THE PARTIES’ JOINT STIPULATION FOR AN AWARD
 OF ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
       (DOC. 22); AND (2) AWARDING PLAINTIFF $5,500.00 IN EAJA FEES


          This Social Security disability benefits appeal is before the Court on the parties’ joint

stipulation in which they agree that Plaintiff should be awarded attorney’s fees and costs under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $5,500.00. Doc. 22.

Based upon the parties’ stipulation in which they present no dispute that all requirements are met

for the reasonable award of EAJA fees, the Court: (1) APPROVES the parties’ joint stipulation

(doc. 22); and (2) GRANTS Plaintiff EAJA fees and costs in the amount of $5,500.00. As no

further matters remain pending for review, this case remains TERMINATED upon the Court’s

docket.

          IT IS SO ORDERED.


Date: December 5, 2019                                *s/Thomas M. Rose
                                                      Thomas M. Rose
                                                      United States District Judge
